DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
	In the amendment filed on 5/6/2022, claim 26 has been amended. Claims 18-25 have been cancelled. The currently pending claims considered below are claims 26-30.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record, Bjontegard (US Publication 2015/0262208 A1) and McNamara et al. (US Publication 2011/0136468 A1), that of providing a geofencing system. Bjontegard more specifically teaches tracking user location and context in relation to geo-fences. McNamara more specifically teaches tracking a first user location and charging a second user based on geo-fence information. However, after careful consideration of the claim amendments and response (pages 2-6) filed 5/6/2022, the applicant’s representative specifically pointed out how the claim amendments overcome the prior art of record, particularly the prior art of Bjontegard in view of McNamara teaching a method of monitoring and tracking users in relation to geo-fences to bill and charge users, but does not explicitly indicate associating a first user with a geolocation holding an event, and charging the first user a monitory amount when a second user enters the geofence associated with the event, as disclosed in independent claim 26.
The feature of charging a user based on location information is disclosed in claim 26, that recites “defining a geolocation holding an event associated with a first user, wherein the event comprises a geofence defined by the application on the server, wherein the geofence is a virtual boundary on a virtual map representing a boundary around an actual physical location;… and charging the first user a monetary amount when the second user's location on the virtual map enters the geofence associated with the event, thereby representing that the second user's mobile computing device is located near the event.”. Consequently, independent claim 26 and dependent claims 27-30 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Finlow-Bates (US Publication 2014/0258201 A1)
Hosein (US Publication 2014/0046802 A1)
Fain (US Publication 2012/0246039 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168